Case held and decision reserved for further proceedings in accordance with the following Memorandum: As found by the County Court it has been the Board of Parole’s decision since 1965 that relator should be paroled if a place can be found for him to live. Under the provisions of section 213 Correction Law such decision must necessarily have been grounded on the opinion of the board, “ that there is reasonable probability that if such prisoner is released, he will live and remain at liberty without violating the law, and that his release is not incompatible with the welfare of society.” The fact that relator, age 72 and not physically able to work, after continuous confinement in the prison since 1931, cannot now provide a plan satisfactory to the Parole Board for his living arrangements if released on parole should not indefinitely prolong his period of imprisonment and deny him the privilege of parole. Certainly with assistance from the Parole Board and appropriate public and private social service groups a reasonable plan can be worked out to help relator to re-establish himself under the board’s supervision. We direct the Parole Board to report to us within 60 days as to the arrangement made to effectuate relator’s release on parole. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — -Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ.